UNITED STATES SECURITITES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-30515 Weststar Financial Services Corporation (Exact name of registrant as specified in its charter) North Carolina 56-2181423 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 79 Woodfin Place, Asheville NC 28801 (Address of principal executive offices) 828.252.1735 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filero (Do not check if a smaller company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Common stock, $1.00 par value – 2,147,132 shares outstanding as of November 12, 2009. INDEX Page Part I – FINANCIAL INFORMATION Financial Statements: Consolidated Balance Sheets September 30, 2009 and December 31, 2008 2 Consolidated Statements of Operations Three and Nine Months Ended September 30, 2009 and 2008 3 Consolidated Statements of Comprehensive Income (Loss) Three and Nine Months Ended September 30, 2009 and 2008 4 Consolidated Statements of Changes in Shareholders’ Equity Nine Months Ended September 30, 2009 and 2008 5 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2009 and 2008 6 Notes to Consolidated Financial Statements 7 Item 2 -Management’s Discussion and Analysis Financial Condition and Results of Operations 14 Item 4T – Controls and Procedures 27 Part II – OTHER INFORMATION Item 4 – Submission of Matters to a Vote of Security Holders 28 Item 5 – Other Information 28 Item 6 –Exhibits 28 Signatures 29 Index Part I. FINANCIAL INFORMATION Item I. Financial Statements Weststar Financial Services Corporation & Subsidiary Consolidated Balance Sheets (unaudited) September30, December31, 2009 2008* ASSETS: Cash and cash equivalents: Cash and due from banks $ 3,585,203 $ 4,200,866 Interest-bearing deposits 9,030,999 218,912 Total cash and cash equivalents 12,616,202 4,419,778 Investment securities- available for sale, at fair value (amortized cost of $21,640,438 and $23,750,009, at September 30, 2009 and December 31, 2008, respectively) 22,414,711 23,778,449 Loans 185,441,835 171,239,692 Allowance for loan losses (3,519,884 ) (2,529,981 ) Net loans 181,921,951 168,709,711 Premises and equipment, net 2,489,124 2,652,007 Accrued interest receivable 1,161,549 1,030,460 Federal Home Loan Bank stock, at cost 592,300 585,600 Deferred income taxes 1,031,054 810,921 Foreclosed properties 636,219 205,006 Other assets 724,352 667,040 TOTAL $ 223,587,462 $ 202,858,972 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits: Demand $ 23,971,160 $ 22,251,288 NOW accounts 38,885,373 18,319,836 Money market accounts 30,421,234 31,416,333 Savings 2,277,461 2,207,173 Time deposits of $100,000 or more 22,859,848 26,799,682 Other time deposits 77,340,981 69,819,794 Total deposits 195,756,057 170,814,106 Short-term borrowings 4,429,141 5,919,140 Accrued interest payable 389,638 565,105 Other liabilities 1,043,169 926,050 Long-term debt 4,124,000 8,124,000 Total liabilities 205,742,005 186,348,401 SHAREHOLDERS’ EQUITY: Preferred stock, authorized $1,000,000 shares; No shares issued and outstanding - - Common stock, $1 par value, authorized- 9,000,000 shares; outstanding shares- and 2,147,132 at September 30, 2009 and 2,125,747 at December 31, 2008, respectively 2,147,132 2,125,747 Additional paid-in capital 6,218,619 6,152,868 Retained earnings 9,003,915 8,214,480 Accumulated other comprehensive income 475,791 17,476 Total shareholders’ equity 17,845,457 16,510,571 Total $ 223,587,462 $ 202,858,972 *Derived from audited consolidated financial statements. See notes to consolidated financial statements. 2 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Operations (unaudited) Three Months Nine Months Ended September30, Ended September30, 2009 2008 2009 2008 INTEREST INCOME: Interest and fees on loans $ 2,941,802 $ 2,780,707 $ 8,701,003 $ 8,096,225 Federal funds sold 53 3,416 1,185 44,592 Interest-bearing deposits 6,790 336 10,795 1,552 Investments: Taxable interest income 162,448 196,594 511,521 625,533 Nontaxable interest income 95,373 91,704 282,230 266,425 Corporate dividends 1,242 7,451 1,242 21,672 Total interest income 3,207,708 3,080,208 9,507,976 9,055,999 INTEREST EXPENSE: Time deposits of $100,000 or more 170,615 271,069 619,427 930,663 Other time and savings deposits 781,818 791,346 2,483,581 2,412,338 Short-term borrowings 51,074 5,661 111,188 17,478 Long-term debt 39,065 112,921 174,703 352,942 Total interest expense 1,042,572 1,180,997 3,388,899 3,713,421 NET INTEREST INCOME 2,165,136 1,899,211 6,119,077 5,342,578 PROVISION FOR LOAN LOSSES 869,015 320,635 1,344,905 508,760 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,296,121 1,578,576 4,774,173 4,833,818 OTHER INCOME: Services charges on deposit accounts 306,610 291,527 858,945 859,546 Other service fees and commissions 146,009 119,278 446,621 324,082 Equity in income (loss) of Bank of Asheville Mortgage Company, LLC - 814 - (15,295 ) Other 10,847 13,999 30,698 48,168 Total other income 463,466 425,618 1,336,264 1,216,501 OTHER EXPENSES: Salaries and wages 703,476 659,449 2,094,747 1,945,752 Employee benefits 84,483 125,736 298,618 362,507 Occupancy expense, net 124,016 120,455 431,145 370,194 Equipment rentals, depreciation and maintenance 86,420 95,626 287,795 328,962 Supplies 64,901 57,850 196,759 196,352 Professional fees 102,789 75,398 254,182 224,730 Data processing fees 168,761 134,019 479,709 411,764 FDIC insurance premiums 76,968 23,987 323,180 72,146 Audit, tax and accounting 24,219 12,070 103,841 85,059 Marketing 65,431 86,569 238,553 219,555 Expenses from foreclosed properties 20,343 1,523 20,413 42,744 Other 94,471 85,699 272,100 251,596 Total other expenses 1,616,278 1,478,381 5,001,042 4,511,361 INCOME BEFORE INCOME TAXES 143,309 525,813 1,109,394 1,538,958 INCOME TAX PROVISION 11,686 176,809 319,959 519,334 NET INCOME $ 131,623 $ 349,004 789,435 1,019,624 EARNINGS PER SHARE: Basic $ .06 $ .16 $ .37 $ .48 Diluted $ .06 $ .15 $ .35 $ .45 See notes to consolidated financial statements. 3 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Comprehensive Income (Loss) (unaudited) Three Months Nine Months Ended September30, Ended September30, 2009 2008 2009 2008 NET INCOME $ 131,623 $ 349,004 $ 789,435 $ 1,019,624 OTHER COMPREHENSIVE INCOME Unrealized holding income (losses) on securities available for sale 502,156 (590,969 ) 745,833 (708,462 ) Tax effect (193,581 ) 227,818 (287,518 ) 273,112 OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX 308,575 (363,151 ) 458,315 (435,350 ) COMPREHENSIVE INCOME (LOSS) $ 440,198 $ (14,147 ) $ 1,247,750 $ 584,274 See notes to consolidated financial statements. 4 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Changes in Shareholders’ Equity (unaudited) For the Nine Months Ended September 30, 2009 and 2008 Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders’ Shares Amount Capital Earnings Income (Loss) Equity Balance December31, 2007 2,118,437 $ 2,118,437 $ 6,133,773 $ 6,913,168 $ 13,861 $ 15,179,239 Net change in unrealized losses on securities held for sale - (435,350 ) (435,350 ) Issuance of common stock pursuant to the exercise of stock options 5,810 5,810 9,197 - - 15,007 Tax benefit on exercise of nonqualified stock options - - 4,628 - - 4,628 Net Income - - - 1,019,624 - 1,019,624 Balance September30, 2008 2,124,247 $ 2,124,247 $ 6,147,598 $ 7,932,792 $ (421,489 ) $ 15,783,148 Balance December31, 2008 2,125,747 $ 2,125,747 $ 6,152,868 $ 8,214,480 $ 17,476 $ 16,510,571 Net change in unrealized gains on securities held for sale - 458,315 458,315 Issuance of common stock pursuant to the exercise of stock options 21,385 21,385 48,330 - - 69,715 Tax benefit on exercise of non- qualified stock options - - 17,421 - - 17,421 Net Income - - 789,435 - 789,435 Balance September30, 2009 2,147,132 $ 2,147,132 $ 6,218,619 $ 9,003,915 $ 475,791 $ 17,845,457 See notes to consolidated financial statements. 5 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 789,435 $ 1,019,624 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 248,978 289,812 Provision for loan losses 1,344,905 508,760 Premium amortization and discount accretion, net (24,641 ) (18,408 ) Deferred income tax provision (507,651 ) (197,077 ) Expense from foreclosed properties 17,809 36,781 (Increase) decrease in accrued interest receivable (131,089 ) 51,576 (Increase) decrease in other assets (57,312 ) 122,793 Decrease in accrued interest payable (175,467 ) (97,340 ) Increase in other liabilities 117,119 145,217 Net cash provided by operating activities 1,622,086 1,861,738 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of securities available for sale (1,597,260 ) (1,530,893 ) Maturities of securities available for sale 3,731,472 3,272,839 Net increase in loans (15,026,358 ) (22,470,684 ) FHLB stock purchase (54,200 ) (122,300 ) FHLB stock redemption 47,500 - Proceeds from the sales of foreclosed properties 20,191 60,300 Additions to premises and equipment (86,095 ) (44,774 ) Net cash used in investing activities (12,964,750 ) (20,835,512 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in demand deposits, NOW Accounts, MMDA and savings accounts 21,360,598 3,260,518 Net increase in time deposits 3,581,353 14,067,952 Issuance of common stock 69,715 15,007 Proceeds of FHLB advances 1,110,000 2,550,000 Repayment of FHLB advances (2,110,000 ) (2,550,000 ) Tax benefit from exercise of non-qualified stock options 17,421 4,628 Net increase (decrease) in short-term borrowing (4,489,999 ) 834,808 Net cash provided by financing activities 19,539,088 18,182,913 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 8,196,424 (790,861 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 4,419,778 8,527,456 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 12,616,202 $ 7,736,595 See notes to consolidated financial statements. 6 Index WESTSTAR FINANCIAL SERVICES CORPORTION & SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Weststar Financial Services Corporation (the “Company”) is a holding company with one subsidiary, The Bank of Asheville (the “Bank”).The Bank is a state chartered commercial bank, which was incorporated in North Carolina on October 29, 1997.The Bank provides consumer and commercial banking services in Buncombe County and surrounding area.Common shares of The Bank of Asheville were exchanged for common shares of Weststar Financial Services Corporation on April 29, 2000.Weststar Financial Services Corporation formed Weststar Financial Services Corporation I (the “Trust”) during October 2003 in order to facilitate the issuance of trust preferred securities.The Trust is a statutory business trust formed under the laws of the state of Delaware, of which all common securities are owned by Weststar Financial Services Corporation. In the opinion of management, the accompanying consolidated financial statements contain all adjustments necessary to present fairly the consolidated financial position of the Company as of September 30, 2009 and December 31, 2008, and the consolidated results of their operations for the three and nine-month periods ended September 30, 2009 and 2008 and their cash flows for the nine-month periods ended September 30 2009 and 2008.Operating results for the three and nine-month periods ended September 30, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2009. The accounting policies followed are set forth in Note 1 to the 2008 Annual Report to Shareholders (Form 10-K) on file with the Securities and Exchange
